DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.  This is in response to the communications filed on 25 March 2021.
2.  Claims 1-20 are pending in the application.
3.  Claims 1-6 and 8-20 have been rejected.
4.  Claim 7 has been objected to.
Information Disclosure Statement
5.  The examiner has considered the information disclosure statement (IDS) filed on 25 March 2021.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


6.  Claims 8-14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because independent claim 8 is directed towards a computer program product.  However, after a review of the applicant’s specification the examiner has not found support for the computer program product being hardware.  Since the computer program product is not hardware this renders the claim non-statutory.  Dependent claims 9-14 recite similar subject matter and are non-statutory as well.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
7.  Claim(s) 1, 5, 8, 12, 15 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over McGee et al US 2020/0112552 A1 (hereinafter McGee) in view of Teodosiu et al U.S. Patent No. 10,554,616 B1 (hereinafter Teodosiu).
As to claim 1, McGee discloses a computer-implemented method comprising: 
receiving, by one or more computer processors, a request for one or more identification artifacts associated with a user from a requesting entity (i.e. request for SSN) [0053]; 
determining, by one or more computer processors, a first set of identification artifacts (i.e. check for SSN within its stored verified user SSN certificate records) [0054]; 
transmitting, by one or more computer processors, the first set of identification artifacts to the requesting entity [0067]; 
determining, by one or more computer processors, whether the first set of identification artifacts is an approved response to the request for the one or more identification artifacts (i.e. request is approved) [0062].
McGee does not teach responsive to determining the first set of identification artifacts is the approved response to the request for the one or more identification artifacts, generating, by one or more computer processors, a transient identification that includes the first set of identification artifacts.  McGee does not teach transmitting, by one or more computer processors, the transient identification to the requesting entity.  
Teodosiu teaches responsive to determining the first set of identification artifacts is the approved response to the request for the one or more identification artifacts, generating, by one or more computer processors, a transient identification that includes the first set of identification artifacts (i.e. generating a transient identifier) [abstract].  Teodosiu teaches transmitting, by one or more computer processors, the transient identification to the requesting entity [column 13, lines 17-32].  
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified McGee so that responsive to determining the first set of identification artifacts was the approved response to the request for the one or more identification artifacts, generating, by one or more computer processors, a transient identification that included the first set of identification artifacts.  One or more computer processors would have transmitted the transient identification to the requesting entity.  
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified McGee by the teaching of Teodosiu because it ties the in-browser identity of the mobile device with the device-specific identifier used by native applications [column 1, lines 52-67].
As to claim 5, McGee teaches the computer-implemented method of claim 1, wherein an identification artifact is a unique piece of information that is associated with the user and distinctly identifies the user (i.e. social security number) [0025].  
As to claim 8, McGee discloses a computer program product comprising: 
one or more computer readable storage media and program instructions collectively stored on the one or more computer readable storage media (i.e. memory) [0028], the stored program instructions comprising: 
program instructions to receive a request for one or more identification artifacts associated with a user from a requesting entity (i.e. request for SSN) [0053]; 
program instructions to determine a first set of identification artifacts (i.e. check for SSN within its stored verified user SSN certificate records) [0054]; 
program instructions to transmit the first set of identification artifacts to the requesting entity [0067]; 
program instructions to determine whether the first set of identification artifacts is an approved response to the request for the one or more identification artifacts (i.e. request is approved) [0062]. 
McGee does not teach responsive to determining the first set of identification artifacts is the approved response to the request for the one or more identification artifacts, generating, by one or more computer processors, a transient identification that includes the first set of identification artifacts.  McGee does not teach transmitting, by one or more computer processors, the transient identification to the requesting entity.  
Teodosiu teaches responsive to determining the first set of identification artifacts is the approved response to the request for the one or more identification artifacts, generating, by one or more computer processors, a transient identification that includes the first set of identification artifacts (i.e. generating a transient identifier) [abstract].  Teodosiu teaches transmitting, by one or more computer processors, the transient identification to the requesting entity [column 13, lines 17-32].  
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified McGee so that responsive to determining the first set of identification artifacts was the approved response to the request for the one or more identification artifacts, generating, by one or more computer processors, a transient identification that included the first set of identification artifacts.  One or more computer processors would have transmitted the transient identification to the requesting entity.  
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified McGee by the teaching of Teodosiu because it ties the in-browser identity of the mobile device with the device-specific identifier used by native applications [column 1, lines 52-67].
As to claim 12, McGee teaches the computer program product of claim 8, wherein an identification artifact is a unique piece of information that is associated with the user and distinctly identifies the user (i.e. social security number) [0025].  
As to claim 15, McGee discloses a computer system comprising: 
one or more computer processors (i.e. CPU) [0028]; 
one or more computer readable storage media (i.e. memory) [0028]; 
program instructions collectively stored on the one or more computer readable storage media for execution by at least one of the one or more computer processors [0028], the stored program instructions comprising: 
program instructions to receive a request for one or more identification artifacts associated with a user from a requesting entity (i.e. request for SSN) [0053]; 
program instructions to determine a first set of identification artifacts (i.e. check for SSN within its stored verified user SSN certificate records) [0054]; 
program instructions to transmit the first set of identification artifacts to the requesting entity [0067]; 
program instructions to determine whether the first set of identification artifacts is an approved response to the request for the one or more identification artifacts (i.e. request is approved) [0062].
McGee does not teach responsive to determining the first set of identification artifacts is the approved response to the request for the one or more identification artifacts, generating, by one or more computer processors, a transient identification that includes the first set of identification artifacts.  McGee does not teach transmitting, by one or more computer processors, the transient identification to the requesting entity.  
Teodosiu teaches responsive to determining the first set of identification artifacts is the approved response to the request for the one or more identification artifacts, generating, by one or more computer processors, a transient identification that includes the first set of identification artifacts (i.e. generating a transient identifier) [abstract].  Teodosiu teaches transmitting, by one or more computer processors, the transient identification to the requesting entity [column 13, lines 17-32].  
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified McGee so that responsive to determining the first set of identification artifacts was the approved response to the request for the one or more identification artifacts, generating, by one or more computer processors, a transient identification that included the first set of identification artifacts.  One or more computer processors would have transmitted the transient identification to the requesting entity.  
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified McGee by the teaching of Teodosiu because it ties the in-browser identity of the mobile device with the device-specific identifier used by native applications [column 1, lines 52-67].
As to claim 19, McGee teaches the computer system of claim 15, wherein an identification artifact is a unique piece of information that is associated with the user and distinctly identifies the user (i.e. social security number) [0025].   
8.  Claim(s) 2, 9 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over McGee et al US 2020/0112552 A1 (hereinafter McGee) and Teodosiu et al U.S. Patent No. 10,554,616 B1 (hereinafter Teodosiu) as applied to claims 1, 8 and 15 above, and further in view of Wang et al US 2021/0271650 A1 (hereinafter Wang).
As to claim 2, the McGee-Teodosiu combination does not teach receiving, by one or more computer processors, a trigger to start processing the transient identification.  
Wang teaches receiving, by one or more computer processors, a trigger to start processing the transient identification (i.e. trigger the fingerprint engine to perform fingerprint comparison) [0050].  
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the McGee-Teodosiu combination so that one or more computer processors would have received a trigger to start processing the transient identification.  
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the McGee-Teodosiu combination by the teaching of Wang because it enhances storage control to allow a storage server to operate normally and smoothly during daily use [0003].
As to claim 9, the McGee-Teodosiu combination does not teach program instructions to receive a trigger to start processing the transient identification.  
Wang teaches receiving, by one or more computer processors, a trigger to start processing the transient identification (i.e. trigger the fingerprint engine to perform fingerprint comparison) [0050].  
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the McGee-Teodosiu combination so that one or more computer processors would have received a trigger to start processing the transient identification.  
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the McGee-Teodosiu combination by the teaching of Wang because it enhances storage control to allow a storage server to operate normally and smoothly during daily use [0003].
As to claim 16, the McGee-Teodosiu combination does not teach program instructions to receive a trigger to start processing the transient identification.  
Wang teaches receiving, by one or more computer processors, a trigger to start processing the transient identification (i.e. trigger the fingerprint engine to perform fingerprint comparison) [0050].  
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the McGee-Teodosiu combination so that one or more computer processors would have received a trigger to start processing the transient identification.  
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the McGee-Teodosiu combination by the teaching of Wang because it enhances storage control to allow a storage server to operate normally and smoothly during daily use [0003].
9.  Claim(s) 3, 10 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over McGee et al US 2020/0112552 A1 (hereinafter McGee), Teodosiu et al U.S. Patent No. 10,554,616 B1 (hereinafter Teodosiu) and Wang et al US 2021/0271650 A1 (hereinafter Wang) as applied to claims 2, 9 and 16 above, and further in view of Slaby et al U.S. Patent No. 10,715,519 B1 (hereinafter Slaby).
As to claim 3, the McGee-Teodosiu-Wang combination does not teach the computer-implemented method of claim 2, wherein receiving the trigger to start processing the transient identification includes at least one of receiving initiation of the processing from the user and receiving a trigger based on a contextual situation or scenario.  
Slaby teaches that receiving the trigger to start processing the transient identification includes at least one of receiving initiation of the processing from the user and receiving a trigger based on a contextual situation or scenario (i.e. contextual situations can trigger the need for authentication) [column 10, lines 10-21].  
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the McGee-Teodosiu-Wang combination so that receiving the trigger to start processing the transient identification would have included at least one of receiving initiation of the processing from the user and receiving a trigger based on a contextual situation or scenario.  
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the McGee-Teodosiu-Wang combination by the teaching of Slaby because it provides for “natural” identity validation [column 2, lines 4-13].
As to claim 10, the McGee-Teodosiu-Wang combination does not teach the computer program product of claim 9, wherein the program instructions to receive the trigger to start processing the transient identification include at least one of program instructions to receive initiation of the processing from the user and program instructions to receive a trigger based on a contextual situation or scenario.  
Slaby teaches that receiving the trigger to start processing the transient identification includes at least one of receiving initiation of the processing from the user and receiving a trigger based on a contextual situation or scenario (i.e. contextual situations can trigger the need for authentication) [column 10, lines 10-21].  
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the McGee-Teodosiu-Wang combination so that receiving the trigger to start processing the transient identification would have included at least one of receiving initiation of the processing from the user and receiving a trigger based on a contextual situation or scenario.  
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the McGee-Teodosiu-Wang combination by the teaching of Slaby because it provides for “natural” identity validation [column 2, lines 4-13].
As to claim 17, the McGee-Teodosiu-Wang combination does not teach the computer system of claim 16, wherein the program instructions to receive the trigger to start processing the transient identification include at least one of program instructions to receive initiation of the processing from the user and program instructions to receive a trigger based on a contextual situation or scenario.  
Slaby teaches that receiving the trigger to start processing the transient identification includes at least one of receiving initiation of the processing from the user and receiving a trigger based on a contextual situation or scenario (i.e. contextual situations can trigger the need for authentication) [column 10, lines 10-21].  
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the McGee-Teodosiu-Wang combination so that receiving the trigger to start processing the transient identification would have included at least one of receiving initiation of the processing from the user and receiving a trigger based on a contextual situation or scenario.  
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the McGee-Teodosiu-Wang combination by the teaching of Slaby because it provides for “natural” identity validation [column 2, lines 4-13].
10.  Claim(s) 4, 11 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over McGee et al US 2020/0112552 A1 (hereinafter McGee) and Teodosiu et al U.S. Patent No. 10,554,616 B1 (hereinafter Teodosiu) as applied to claims 1, 8 and 15 above, and further in view of Tieu US 2017/0372049 A1.
As to claim 4, the McGee-Teodosiu combination does not teach responsive to determining the first set of identification artifacts is not the approved response to the request for the one or more identification artifacts.  The McGee-Teodosiu combination does not teach determining, by one or more computer processors, a second set of identification artifacts.  The McGee-Teodosiu combination does not teach transmitting, by one or more computer processors, the second set of identification artifacts to the requesting entity.  
Tieu teaches responsive to determining the first set of identification artifacts is not the approved response to the request for the one or more identification artifacts (i.e. failing to authenticate the first set of biometric data with the set of enrollment data) [0005].  Tieu teaches determining, by one or more computer processors, a second set of identification artifacts (i.e. acquiring a second set of biometric data during a second authentication attempt) [0005].  Tieu teaches transmitting, by one or more computer processors, the second set of identification artifacts to the requesting entity [0005].  
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the McGee-Teodosiu combination so that responsive to determining the first set of identification artifacts is not the approved response to the request for the one or more identification artifacts, it would have been determined, by one or more computer processors, a second set of identification artifacts.  The second set of identification artifacts would have been transmitted to the requesting entity.  
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the McGee-Teodosiu combination by the teaching of Tieu because it helps cut down on false rejections [0004].
As to claim 11, the McGee-Teodosiu combination does not teach responsive to determining the first set of identification artifacts is not the approved response to the request for the one or more identification artifacts.  The McGee-Teodosiu combination does not teach program instructions to determine a second set of identification artifacts.  The McGee-Teodosiu combination does not teach and program instructions to transmit the second set of identification artifacts to the requesting entity.  
Tieu teaches responsive to determining the first set of identification artifacts is not the approved response to the request for the one or more identification artifacts (i.e. failing to authenticate the first set of biometric data with the set of enrollment data) [0005].  Tieu teaches determining, by one or more computer processors, a second set of identification artifacts (i.e. acquiring a second set of biometric data during a second authentication attempt) [0005].  Tieu teaches transmitting, by one or more computer processors, the second set of identification artifacts to the requesting entity [0005].  
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the McGee-Teodosiu combination so that responsive to determining the first set of identification artifacts is not the approved response to the request for the one or more identification artifacts, it would have been determined, by one or more computer processors, a second set of identification artifacts.  The second set of identification artifacts would have been transmitted to the requesting entity.  
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the McGee-Teodosiu combination by the teaching of Tieu because it helps cut down on false rejections [0004].
As to claim 18, the McGee-Teodosiu combination does not teach responsive to determining the first set of identification artifacts is not the approved response to the request for the one or more identification artifacts.  The McGee-Teodosiu combination does not teach program instructions to determine a second set of identification artifacts.  The McGee-Teodosiu combination does not teach program instructions to transmit the second set of identification artifacts to the requesting entity.  
Tieu teaches responsive to determining the first set of identification artifacts is not the approved response to the request for the one or more identification artifacts (i.e. failing to authenticate the first set of biometric data with the set of enrollment data) [0005].  Tieu teaches determining, by one or more computer processors, a second set of identification artifacts (i.e. acquiring a second set of biometric data during a second authentication attempt) [0005].  Tieu teaches transmitting, by one or more computer processors, the second set of identification artifacts to the requesting entity [0005].  
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the McGee-Teodosiu combination so that responsive to determining the first set of identification artifacts is not the approved response to the request for the one or more identification artifacts, it would have been determined, by one or more computer processors, a second set of identification artifacts.  The second set of identification artifacts would have been transmitted to the requesting entity.  
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the McGee-Teodosiu combination by the teaching of Tieu because it helps cut down on false rejections [0004].
11.  Claim(s) 6, 13 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over McGee et al US 2020/0112552 A1 (hereinafter McGee) and Teodosiu et al U.S. Patent No. 10,554,616 B1 (hereinafter Teodosiu) as applied to claims 1, 8 and 15 above, and further in view of Hodgman et al U.S. Patent No. 9,594,968 B1 (hereinafter Hodgman).
As to claim 6, the McGee-Teodosiu combination does not teach using, by one or more computer processors, a selection algorithm.  
Hodgman teaches using, by one or more computer processors, a selection algorithm (i.e. the controller can select at least one of the biometric attributes using a selection algorithm) [column 6, lines 15-29].  
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the McGee-Teodosiu combination so that one or more computer processors would have used a selection algorithm.  
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the McGee-Teodosiu combination by the teaching of Hodgman because it provides for stronger forms of authentication [column 2, lines 16-24].
As to claim 13, the McGee-Teodosiu combination does not teach program instructions to use a selection algorithm.  
Hodgman teaches using, by one or more computer processors, a selection algorithm (i.e. the controller can select at least one of the biometric attributes using a selection algorithm) [column 6, lines 15-29].  
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the McGee-Teodosiu combination so that one or more computer processors would have used a selection algorithm.  
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the McGee-Teodosiu combination by the teaching of Hodgman because it provides for stronger forms of authentication [column 2, lines 16-24].
As to claim 20, the McGee-Teodosiu combination does not teach program instructions to use a selection algorithm.  
Hodgman teaches using, by one or more computer processors, a selection algorithm (i.e. the controller can select at least one of the biometric attributes using a selection algorithm) [column 6, lines 15-29].  
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the McGee-Teodosiu combination so that one or more computer processors would have used a selection algorithm.  
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the McGee-Teodosiu combination by the teaching of Hodgman because it provides for stronger forms of authentication [column 2, lines 16-24].
Allowable Subject Matter
12.  Claims 7 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
As to claim 7, the prior art does not disclose, teach or fairly suggest the computer-implemented method of claim 6, wherein the selection algorithm is a Jaccard distance scoring function, and wherein the Jaccard distance scoring function is modified to match one or more defined constraints.  
As to claim 14, the prior art does not disclose, teach or fairly suggest the computer program product of claim 13, wherein the selection algorithm is a Jaccard distance scoring function, and wherein the Jaccard distance scoring function is modified to match one or more defined constraints.  
Relevant Prior Art
13.  The following references have been considered relevant by the examiner:
A.  Chang et al US 2017/0185762 A1 directed to processing biometric information and a method of controlling the same and, for example, to an electronic device for processing various pieces of biometric information for user recognition and a method of controlling the same [0002].
B.  Agarwal et al US 2016/0315926 A1 directed to managing security artifacts [abstract].
C.  Lambert US 2015/0071438 A1 directed to generating transient identifiers [abstract].
Conclusion
14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARAVIND K MOORTHY whose telephone number is (571)272-3793. The examiner can normally be reached M-F 5:00-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saleh Najjar can be reached on 571-272-4006. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ARAVIND K MOORTHY/            Primary Examiner, Art Unit 2492